EXHIBIT 99.1 Press Release Las Vegas Sands Reports All-Time Record Quarterly Results For the quarter ended March 31, 2013 compared to the quarter ended March 31, 2012: — Net Revenue Increased 19.5% to a Record $3.30 Billion — Consolidated Hold-Adjusted Adjusted Property EBITDA Increased 28.2% to a Record $1.19 Billion (Consolidated Adjusted Property EBITDA Increased 9.4% to a Record $1.17 Billion) — Record Gaming Volumes in Macao Drove Hold-Adjusted Adjusted Property EBITDA in Macao Up 51.2% to Record $630.2 Million (Macao Adjusted Property EBITDA was up 38.1% to a Record $630.2 Million) — Hold-Adjusted Adjusted Net Income Attributable to Las Vegas Sands Rose 30.8% to Reach $596.6 Million (Net Income Attributable to Las Vegas Sands Rose 14.6% to Reach $572.0 Million) — Hold-Adjusted Adjusted Earnings per Diluted Share Increased 28.6% to $0.72 (Adjusted Earnings per diluted share was $0.71) — The Company Paid a Recurring Quarterly Dividend of $0.35 per share, an Increase of 40% over the First Quarter of 2012 Las Vegas, NV (May 1, 2013) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended March 31, 2013. First Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report all-time record quarterly financial results that reflect strong revenue and cash flow growth and the steady execution of our global growth strategy. “In Macao, we delivered record financial results, with outstanding growth and strong operating momentum reflected in every segment of our business.We welcomed a record fourteen million visits to our Cotai Strip properties during the quarter, and delivered a record $630.2 million of adjusted property EBITDA from our Macao property portfolio.We remain confident that our market-leading Cotai Strip properties; The Venetian Macao, Four Seasons Hotel Macao and Plaza Casino, and Sands Cotai Central,with their unrivaled hotel inventory of nearly 9,000 rooms and suites, including the world’s largest Sheraton, Conrad and Holiday Inn, and 28 million square feet of interconnected Integrated Resort capacity, will meaningfully enhance the appeal of Macao and the Cotai Strip to business and leisure travelers and provide an outstanding platform for growth in the years ahead. “We also delivered strong financial results in Singapore, with meaningful growth in gaming and non-gaming revenues contributing to a record financial performance. Rolling Chip volume increased 42.2% to reach a property record $18.21 billion, while Hold-Adjusted Adjusted Property EBITDA increased 15.7% to reach a record $451.1 million. “The prudent management of our cash flow, including the ability to both invest in future growth and to increase the return of capital to our shareholders, remains a cornerstone of our strategy.The company paid a recurring quarterly dividend of $0.35 per common share during the quarter, an increase of 40% compared to the first quarter of 2012.” The company also announced that its next recurring quarterly dividend of $0.35 per common share will be paid to Las Vegas Sands shareholders on June 28, 2013 to shareholders of record as of June 20, 2013. Company-Wide Operating Results Net revenue for the first quarter of 2013 increased 19.5% to reach $3.30 billion, compared to $2.76 billion in the first quarter of 2012. Consolidated adjusted property EBITDA increased 9.4% to reach $1.17 billion in the first quarter of 2013, compared to $1.07 billion in the year-ago quarter.On a hold-adjusted basis, adjusted property EBITDA increased 28.2% to reach $1.19 billion in the first quarter of 2013, compared to $927 million in the first quarter of 2012. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the first quarter of 2013 increased 16.8% to $826.7 million, compared to $707.6 million in the first quarter of 2012. The increase in operating income was principally due to strong operating results in Macao, partially offset by higher depreciation and amortization expense related to the opening of Sands Cotai Central and lower table games hold in Singapore. On a GAAP basis, net income attributable to Las Vegas Sands in the first quarter of 2013 increased 14.6% to $572.0 million, compared to $498.9 million in the first quarter of 2012, while diluted earnings per share in the first quarter of 2013 increased 13.1% to $0.69, compared to $0.61 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. 2 Adjusted net income (see Note 1) increased to $583.9 million, or $0.71 per diluted share, compared to $569.8 million, or $0.70 per diluted share, in the first quarter of 2012. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 39.3% to $2.02 billion in the first quarter of 2013, compared to $1.45 billion in the first quarter of 2012. Adjusted property EBITDA for Sands China Ltd. increased 39.0% to $626.4 million in the first quarter of 2013, compared to $450.6 million in the first quarter of 2012. Net income for Sands China Ltd. increased 63.3% to $452.9 million in the first quarter of 2013, compared to $277.4 million in the first quarter of 2012. The Venetian Macao First Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered a record adjusted property EBITDA of $348.5 million, an increase of 23.6% compared to the first quarter of 2012. Operating results were positively impacted by higher than expected Rolling Chip win percentage of 3.57%, compared to 2.93% in the first quarter of 2012. Adjusted property EBITDA margin increased to 40.0% in the first quarter of 2013 from 36.5% in the year-ago quarter. Non-Rolling Chip drop increased 20.6% to reach a property record $1.33 billion for the quarter, while Non-Rolling Chip win percentage increased to 32.1%. Rolling Chip volume during the quarter decreased 15.4% to $11.67 billion partially due to Paiza Club renovations, which resulted in 18 fewer active rolling tables in service on average during the quarter. Slot handle was $1.19 billion, a decrease of 4.0% compared to the quarter one year ago. Mall revenues increased 15.2% during the quarter compared to the quarter last year. The following table summarizes the key operating results for The Venetian Macao for the first quarter of 2013 compared to the first quarter of 2012: Three Months Ended The Venetian Macao Operations March 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 15.5% Rooms ) -7.8% Food and Beverage ) -2.7% Mall 15.2% Convention, Retail and Other ) -26.8% Less - Promotional Allowances ) ) 6.6% Net Revenues $ $ $ 12.9% Adjusted Property EBITDA $ $ $ 23.6% EBITDA Margin % 40.0% 36.5% 3.5 pts Operating Income $ $ $ 57.0% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -15.4% Rolling Chip Win %(1) 3.57% 2.93% 0.64 pts Non-Rolling Chip Drop $ $ $ 20.6% Non-Rolling Chip Win % 32.1% 30.7% 1.4 pts Slot Handle $ $ $ ) -4.0% Slot Hold % 5.5% 5.6% -0.1 pts Hotel Statistics Occupancy % 91.6% 93.4% -1.8 pts Average Daily Rate (ADR) $ $ $ ) -5.3% Revenue per Available Room (RevPAR) $ $ $ ) -7.0% This compares to our expected Rolling Chip win percentage of 2.7% to 3.0% (calculated before discounts and commissions). 3 Sands Cotai Central First Quarter Operating Results The first two phases of Sands Cotai Central opened on April 11, 2012 and September 20, 2012.An additional 2,100 Sheraton rooms opened on January 28, 2013. Net revenues and adjusted property EBITDA for the first quarter of 2013 were $587.2 million and $131.5 million, respectively, resulting in an EBITDA margin of 22.4%. The quarter’s results were positively impacted by higher than expected Rolling Chip win percentage of 3.09%. Rolling Chip volume reflected meaningful growth and reached $13.62 billion while Non-Rolling Chip drop reached $1.04 billion with Non-Rolling Chip win percentage of 21.6%. Slot handle, driven by robust electronic table games play, was $1.23 billion for the quarter. Rolling Chip Volume per table per day expanded to reach approximately $800,000 in the quarter.Mass win per table per day increased 20% compared to the fourth quarter of 2012, reaching $7,933 per day, while mass table, slot and ETG win per day climbed to $3.01 million, an increase of 16.7% compared to the fourth quarter of 2012.Hotel occupancy reached 70.8% during the quarter with ADR of $152. Visitation to the property continues to expand, reaching in excess of 3.4 million visits in the quarter.An air-conditioned footbridge connecting Sands Cotai Central on the East side of the Cotai Strip with The Venetian Macao and Four Seasons Macao Hotel and Plaza Casino on the West side of the Cotai Strip opened on December 20, 2012. The following table summarizes our key operating results for Sands Cotai Central for the first quarter of 2013: Sands Cotai Central Three Months Ended March 31, 2013 (Dollars in millions) Revenues: Casino $ Rooms Food and Beverage Mall Convention, Retail and Other Less - Promotional Allowances ) Net Revenues $ Adjusted Property EBITDA $ EBITDA Margin % 22.4% Operating Income $ Gaming Statistics (Dollars in millions) Rolling Chip Volume $ Rolling Chip Win %(1) 3.09% Non-Rolling Chip Drop $ Non-Rolling Chip Win % 21.6% Slot Handle $ Slot Hold % 3.9% Hotel Statistics Occupancy % 70.8% Average Daily Rate (ADR) $ Revenue per Available Room (RevPAR) $ This compares to our expected Rolling Chip win percentage of 2.7% to 3.0% (calculated before discounts and commissions). 4 Four Seasons Hotel Macao and Plaza Casino First Quarter Operating Results The Four Seasons Hotel Macao and Plaza Casino generated adjusted property EBITDA of $53.6 million in the first quarter of 2013.Operating results were negatively impacted by lower than expected Rolling Chip win percentage of 2.21% for the current quarter. Rolling Chip volume was $9.48 billion for the quarter.Non-Rolling Chip drop was $110.5 million while Non-Rolling Chip win percentage was 48.6%. Slot handle was $184.4 million during the quarter. The following table summarizes our key operating results for the Four Seasons Hotel Macao and Plaza Casino for the first quarter of 2013 compared to the first quarter of 2012: Three Months Ended Four Seasons Hotel Macao and Plaza Casino Operations March 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ ) -27.0% Rooms 1.0% Food and Beverage ) -4.4% Mall ) -1.9% Convention, Retail and Other 14.3% Less - Promotional Allowances ) ) 2.6% Net Revenues $ $ $ ) -25.5% Adjusted Property EBITDA $ $ $ ) -20.6% EBITDA Margin % 24.0% 22.5% 1.5 pts Operating Income $ $ $ ) -23.8% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -25.4% Rolling Chip Win %(1) 2.21% 2.83% -0.62 pts Non-Rolling Chip Drop $ $ $ 4.3% Non-Rolling Chip Win % 48.6% 41.7% 6.9 pts Slot Handle $ $ $ ) -7.0% Slot Hold % 5.0% 6.0% -1.0 pts Hotel Statistics Occupancy % 81.2% 82.3% -1.1 pts Average Daily Rate (ADR) $ $ $
